Name: Council Directive 81/214/EEC of 16 March 1981 amending for the 16th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  food technology;  foodstuff;  European Union law
 Date Published: 1981-04-11

 Avis juridique important|31981L0214Council Directive 81/214/EEC of 16 March 1981 amending for the 16th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 101 , 11/04/1981 P. 0010 - 0011 Finnish special edition: Chapter 13 Volume 11 P. 0114 Spanish special edition: Chapter 13 Volume 11 P. 0172 Swedish special edition: Chapter 13 Volume 11 P. 0114 Portuguese special edition Chapter 13 Volume 11 P. 0172 COUNCIL DIRECTIVE of 16 March 1981 amending for the 16th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (81/214/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 3 of Council Directive 64/54/EEC of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (4), as last amended by the 1979 Act of Accession, requires that Member States shall authorize the smoking of certain foodstuffs only in smoke produced from wood or woody plants in the natural state and that such smoking should not create any risk to human health; Whereas Article 5 of Directive 64/54/EEC permits Member States to authorize until 31 December 1980 the use of liquid smoke solutions; Whereas liquid smoke solutions are used primarily for their flavouring properties ; whereas they may have a subsidiary preservative property; Whereas investigations are taking place in several Member States on the toxicological acceptability and on the precise technological function of liquid smoke solutions ; whereas similar investigations are being carried out on the practice of smoking of foodstuffs ; whereas the situation must be reviewed in the light of these investigations; Whereas it is therefore not yet possible to take final decisions as to whether or not the use of liquid smoke solutions should be authorized within the Community nor as to the manner in which this authorization should be brought about ; whereas the practice of smoking of foodstuffs should be re-examined at Community level; Whereas Directive 64/54/EEC also permits Member States to maintain the provisions of their national laws relating to the use of formaldehyde in Grana Padano cheese subject to a re-examination of this derogation by the Commission; Whereas this provision should be maintained for a further period of three years, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/54/EEC is hereby amended as follows: 1. Article 3 shall be replaced by the following: "Article 3 Member States may authorize the smoking ofcertain foodstuffs only in smoke, or liquid solutionsof smoke, produced from wood or woodyplants in the natural state, excluding wood orplants which have been impregnated, coloured,gummed or painted or treated in a similar mannerand provided that such smoking does notcreate any risk to human health." (1) OJ No C 208, 13.8.1980, p. 3. (2) OJ No C 327, 15.12.1980, p. 8. (3) OJ No C 348, 31.12.1980, p. 3. (4) OJ No 12, 27.1.1964, p. 161/64. 2. In Article 5, paragraphs 2 and 3(b) shall bedeleted and paragraph 3 (a) shall become paragraph2. Article 2 Within three years following notification of this Directive the Commission shall re-examine the provisions of Article 1 and shall propose any necessary amendments to the Council. Article 3 Article 1 shall take effect from 1 January 1981. Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1981 and shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Brussels, 16 March 1981. For the Council The President G. BRAKS